DETAILED ACTION
This communication is in response to the claims filed on 07/15/2020.
Application No: 16/929,704.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Kirt Iverson on September 06, 2022.

The claims have been amended as follows:
The following listing of claims replaces all prior listings of claims in this application.

LISTING OF CLAIMS

1. (Currently Amended) A system comprising:
one or more computer processors;
one or more computer memories; and
a set of instructions incorporated into the one or more computer processors, the set of instruction configuring the one or more computer processors to perform operations for improving compliance with one or more regulations pertaining to vehicle driving records, the operations comprising:
receiving one or more digital images from a camera mounted in a vehicle, the camera configured to capture the one or more digital images when a predefined event occurs, the one or more digital images having timestamps; and
based on a determination that the vehicle has hours of service that have not been assigned to a driver, identifying a subset of the one or more digital images corresponding to the hours of service based on the timestamps, processing the subset of the one or more digital images to identify a correspondence between an image of a face of a person included in the one or more digital images and an image of a face of a known person, wherein the identification of the correspondence is based on the image of the face of the person having a degree of similarity to a club of images that transgresses a threshold degree of similarity, the club of images captured while the known person was operating the vehicle or an additional vehicle, and based on the correspondence transgressing a threshold level of correspondence, generating a user interface for presentation on a client device, the user interface including an interactive user interface element for accepting or rejecting a recommendation to assign the known person as the driver.

2. (Canceled)

3. (Currently Amended) The system of claim [[2]] 1, the operations further comprising, based on the accepting or rejecting of the recommendation, modifying the club, the modifying including adding the image of the face of the person to the club or removing an image from the club.

4. (Previously Presented) The system of claim 1, the operations further comprising generating a training data set based on the accepting or rejecting of the recommendation, the training data set to be used to generate a replacement machine-learned model for a machine-learned model used to identify the correspondence. 

5. (Previously Presented) The system of claim 1, the operations further comprising, based on the accepting or rejection of the recommendation, generating an additional user interface, the additional user interface including an interactive user interface element for accepting or rejecting an additional recommendation to assign the known person as the driver for additional unassigned hours of service.

6. (Previously Presented) The system of claim 1, the operations further comprising generating an additional user interface for presentation on a client device, the additional user interface including one or more user interface elements for selecting the one or more predefined events from a plurality of predefined events, the plurality of predefined events including a starting of movement of the vehicle after a length of time of resting of the vehicle.

7. (Previously Presented) The system of claim 1, the operations further comprising based on a determination that the vehicle or an additional vehicle has additional hours of service that have not been assigned, automatically assigning the driver to the additional hours of service, the automatically assigning based on an application of a machine-learned model to one or more additional digital images captured from the camera mounted in the vehicle or a camera mounted in the additional vehicle, the machine-learned model having been trained using a configurable threshold amount of training data pertaining to the driver..

8. (Currently Amended) A method comprising:
performing operations for improving compliance with one or more regulations pertaining to vehicle driving records, the operations comprising:
receiving one or more digital images from a camera mounted in a vehicle, the camera configured to capture the one or more digital images when a predefined event occurs, the one or more digital images having timestamps; and
based on a determination that the vehicle has hours of service that have not been assigned to a driver, identifying a subset of the one or more digital images corresponding to the hours of service based on the timestamps, processing the subset of the one or more digital images to identify a correspondence between an image of a face of a person included in the one or more digital images and an image of a face of a known person, wherein the identification of the correspondence is based on the image of the face of the person having a degree of similarity to a club of images that transgresses a threshold degree of similarity, the club of images captured while the known person was operating the vehicle or an additional vehicle, and based on the correspondence transgressing a threshold level of correspondence, generating a user interface for presentation on a client device, the user interface including an interactive user interface element for accepting or rejecting a recommendation to assign the known person as the driver.

9. (Canceled)

10. (Currently Amended) The method of claim [[9]] 8, the operations further comprising, based on the accepting or rejecting of the recommendation, modifying the club, the modifying including adding the image of the face of the person to the club or removing an image from the club.

11. (Previously Presented) The method of claim 8, the operations further comprising generating a training data set based on the accepting or rejecting of the recommendation, the training data set to be used to generate a replacement machine-learned model for a machine-learned model used to identify the correspondence. 

12. (Previously Presented) The method of claim 8, the operations further comprising, based on the accepting or rejection of the recommendation, generating an additional user interface, the additional user interface including an interactive user interface element for accepting or rejecting an additional recommendation to assign the known person as the driver for additional unassigned hours of service.

13. (Previously Presented) The method of claim 8, the operations further comprising generating an additional user interface for presentation on a client device, the additional user interface including one or more user interface elements for selecting the one or more predefined events from a plurality of predefined events, the plurality of predefined events including a starting of movement of the vehicle after a length of time of resting of the vehicle.

14. (Previously Presented) The method of claim 8, the operations further comprising generating an additional user interface for presentation on a client device, the additional user interface including one or more user interface elements for specifying a different rate of capture of the one or more digital images for the predefined event and an additional predefined event.

15. (Currently Amended) A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations for improving compliance with one or more regulations pertaining to vehicle driving records, the operations comprising:
receiving one or more digital images from a camera mounted in a vehicle, the camera configured to capture the one or more digital images when a predefined event occurs, the one or more digital images having timestamps; and
based on a determination that the vehicle has hours of service that have not been assigned to a driver, identifying a subset of the one or more digital images corresponding to the hours of service based on the timestamps, processing the subset of the one or more digital images to identify a correspondence between an image of a face of a person included in the one or more digital images and an image of a face of a known person, wherein the identification of the correspondence is based on the image of the face of the person having a degree of similarity to a club of images that transgresses a threshold degree of similarity, the club of images captured while the known person was operating the vehicle or an additional vehicle, and based on the correspondence transgressing a threshold level of correspondence, generating a user interface for presentation on a client device, the user interface including an interactive user interface element for accepting or rejecting a recommendation to assign the known person as the driver.

16. (Canceled)

17. (Currently Amended) The non-transitory machine-readable storage medium of claim [[16]] 15, the operations further comprising, based on the accepting or rejecting of the recommendation, modifying the club, the modifying including adding the image of the face of the person to the club or removing an image from the club.

18. (Previously Presented) The non-transitory machine-readable storage medium of claim 15, the operations further comprising generating a training data set based on the accepting or rejecting of the recommendation, the training data set to be used to generate a replacement machine-learned model for a machine-learned model used to identify the correspondence. 

19. (Previously Presented) The non-transitory machine-readable storage medium of claim 15, the operations further comprising, based on the accepting or rejection of the recommendation, generating an additional user interface, the additional user interface including an interactive user interface element for accepting or rejecting an additional recommendation to assign the known person as the driver for additional unassigned hours of service.

20. (Previously Presented) The non-transitory machine-readable storage medium of claim 15, the operations further comprising generating an additional user interface for presentation on a client device, the additional user interface including one or more user interface elements for selecting the one or more predefined events from a plurality of predefined events, the plurality of predefined events including a starting of movement of the vehicle after a length of time of resting of the vehicle.


*** 

Reasons for allowance 
Claims 1, 3-8, 10-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below: 
 A system comprising:
one or more computer processors;
one or more computer memories; and
a set of instructions incorporated into the one or more computer processors, the set of instruction configuring the one or more computer processors to perform operations for improving compliance with one or more regulations pertaining to vehicle driving records, the operations comprising:
receiving one or more digital images from a camera mounted in a vehicle, the camera configured to capture the one or more digital images when a predefined event occurs, the one or more digital images having timestamps; and
based on a determination that the vehicle has hours of service that have not been assigned to a driver, identifying a subset of the one or more digital images corresponding to the hours of service based on the timestamps, processing the subset of the one or more digital images to identify a correspondence between an image of a face of a person included in the one or more digital images and an image of a face of a known person, wherein the identification of the correspondence is based on the image of the face of the person having a degree of similarity to a club of images that transgresses a threshold degree of similarity, the club of images captured while the known person was operating the vehicle or an additional vehicle, and based on the correspondence transgressing a threshold level of correspondence, generating a user interface for presentation on a client device, the user interface including an interactive user interface element for accepting or rejecting a recommendation to assign the known person as the driver.


 The representative claim 8 distinguish features are underlined and summarized below: 
A method comprising:
performing operations for improving compliance with one or more regulations pertaining to vehicle driving records, the operations comprising:
receiving one or more digital images from a camera mounted in a vehicle, the camera configured to capture the one or more digital images when a predefined event occurs, the one or more digital images having timestamps; and
based on a determination that the vehicle has hours of service that have not been assigned to a driver, identifying a subset of the one or more digital images corresponding to the hours of service based on the timestamps, processing the subset of the one or more digital images to identify a correspondence between an image of a face of a person included in the one or more digital images and an image of a face of a known person, wherein the identification of the correspondence is based on the image of the face of the person having a degree of similarity to a club of images that transgresses a threshold degree of similarity, the club of images captured while the known person was operating the vehicle or an additional vehicle, and based on the correspondence transgressing a threshold level of correspondence, generating a user interface for presentation on a client device, the user interface including an interactive user interface element for accepting or rejecting a recommendation to assign the known person as the driver.

 
 The representative claim 15 distinguish features are underlined and summarized below: 
A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations for improving compliance with one or more regulations pertaining to vehicle driving records, the operations comprising:
receiving one or more digital images from a camera mounted in a vehicle, the camera configured to capture the one or more digital images when a predefined event occurs, the one or more digital images having timestamps; and
based on a determination that the vehicle has hours of service that have not been assigned to a driver, identifying a subset of the one or more digital images corresponding to the hours of service based on the timestamps, processing the subset of the one or more digital images to identify a correspondence between an image of a face of a person included in the one or more digital images and an image of a face of a known person, wherein the identification of the correspondence is based on the image of the face of the person having a degree of similarity to a club of images that transgresses a threshold degree of similarity, the club of images captured while the known person was operating the vehicle or an additional vehicle, and based on the correspondence transgressing a threshold level of correspondence, generating a user interface for presentation on a client device, the user interface including an interactive user interface element for accepting or rejecting a recommendation to assign the known person as the driver.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 8 and 15 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of Shah, DACHILLE and Nemat-Nasser teaches following:
 	Shah (US 11157723 B1) teaches methods for performing improving facial recognition of a driver in a vehicle. A set of images is received. Each of the set of images includes a portion that is identified as a face. The identification is based on an application of a first machine-learned model to each of the set of images. The application of the first machine-learned model is performed by an application associated with a client camera device mounted in a vehicle. Based on a determination that the set of images matches one or more reference images stored in a database with a confidence level that is equal to or greater than a confidence threshold, a person corresponding to the one or more reference images is associated as a driver of the vehicle during a time period in which the set of images was captured. 

DACHILLE (US 20180337994 A1) teaches automatic sharing of images with designated users over a communication network. In some implementations, a method includes causing display of images in a user interface on a first device, each of the images depicting a different person. The images are obtained from a library of images associated with a first user. A selection of a particular image of the images is received based on user input, and a person identifier is determined indicating a particular person depicted in the selected image. The person identifier is designated as a person sharing criterion. A first image not included in the images is obtained and programmatically analyzed to determine that the first image depicts a person that matches the person sharing criterion, and an access permission is updated to grant access to the first image to a second user of a second device over a communication network. 
 
Nemat-Nasser (US 20130073114 A1) teaches a system for identifying a driver comprises an image capturing device, a processor, and a memory. The image is captured during vehicle operation and of an expected driver location. The processor is configured to detect a face of a driver in the image, determine a set of face data from the image, and identify the driver based at least in part on the set of face data. The memory is coupled to the processor and configured to provide the processor with instructions.

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
 based on a determination that the vehicle has hours of service that have not been assigned to a driver, identifying a subset of the one or more digital images corresponding to the hours of service based on the timestamps, processing the subset of the one or more digital images to identify a correspondence between an image of a face of a person included in the one or more digital images and an image of a face of a known person, wherein the identification of the correspondence is based on the image of the face of the person having a degree of similarity to a club of images that transgresses a threshold degree of similarity, the club of images captured while the known person was operating the vehicle or an additional vehicle, and based on the correspondence transgressing a threshold level of correspondence, generating a user interface for presentation on a client device, the user interface including an interactive user interface element for accepting or rejecting a recommendation to assign the known person as the driver.

Shah teaches a control system for elevators controls the operations of a plurality of elevator apparatuses; but failed to teach one or more limitations including, 
based on a determination that the vehicle has hours of service that have not been assigned to a driver, identifying a subset of the one or more digital images corresponding to the hours of service based on the timestamps, processing the subset of the one or more digital images to identify a correspondence between an image of a face of a person included in the one or more digital images and an image of a face of a known person, wherein the identification of the correspondence is based on the image of the face of the person having a degree of similarity to a club of images that transgresses a threshold degree of similarity, the club of images captured while the known person was operating the vehicle or an additional vehicle, and based on the correspondence transgressing a threshold level of correspondence, generating a user interface for presentation on a client device, the user interface including an interactive user interface element for accepting or rejecting a recommendation to assign the known person as the driver.

DACHILLE and Nemat-Nasser alone or in combination failed to cure the deficiency of Shah.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for using facial recognition technology to reduce unassigned hours of service (e.g., to allow a motor carrier to maintain compliance with government regulations). Based on a determination that the vehicle has hours of service that have not been assigned to a driver, a subset of the one or more digital images corresponding to the hours of service are identified based on the timestamps. The subset of the one or more digital images are processed to identify a correspondence between a face of a person included in the one or more digital images and a face of a known person. Further, a user interface is generated for presentation on a device. The user interface includes an interactive user interface element for accepting a recommendation to assign the known person as the driver for the unassigned hours of service. Further, Government regulations established by the U.S. Federal Motor Carrier Safety Administration (FMCSA), may require a motor carrier to follow hours of service (HOS) rules (e.g., which may be designed to eliminate the type of drowsiness that can lead to crashes). Such rules may include requiring a motor carrier to either assign a vehicle's operating time to a driver or explain why a vehicle's operating time is unassigned to a driver. Current systems that may deployed by the motor carrier, such as electronic logging devices (ELDs) or token-detection systems, are often unable to capture all of the required driver assignment data, especially for large fleets of vehicles. Thus, the motor carrier may be faced with a significant burden (e.g., with respect to updating electronic records of duty status (RODS)) to establish or maintain regulatory compliance. The present invention cures the above discussed problems.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645